DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 03/22/2021 for 16/577119.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 was filed before the mailing date of a first action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to claims 1, 6, and 11 have been fully considered but they are not persuasive.
Applicant argues that Fuyuno, Lyons, and Duarte, alone or in combination, do not teach “in response to and based on determining the transition indicator has reached the predetermined point on the second touch sensitive screen, animating, by the microprocessor, movement of the window from the first touch sensitive display region to the second touch sensitive display region” [pg. 10:3-11:2]. Examiner respectfully disagrees.

Applicant also argues that Fuyuno, Lyons, and Duarte, alone or in combination, do not teach “wherein the transition indicator is a static image not previously displayed on any portion of the first touch sensitive display or the second touch sensitive display and representing the window during the drag operation while the window remains stationary” [pg. 10:3-11:2]. Examiner respectfully disagrees.
Lyons teaches a display system including multiple touch screens that displays an outline indicating a selected item [Figs. 19-20, para 0032, 0050-0051]. By describing that the outline is not displayed within the display system until after receiving selection of the dragged item [Fig. 19, para 0035, 0050], Lyons teaches “wherein the transition indicator is a static image not previously displayed on any portion of the first touch sensitive display or the second touch sensitive display”. Lyons also describes where an item outline is moved while the item itself does not change positions until the drop location of a user drag and drop input has been accepted, where a selected item may be a window [Figs. 10-12, 19-20, para 0039, 0050-0051, 0053].  By describing that the item outline moves and the item 
Claims 1, 6, and 11 remain rejected over Fuyuno in view of Lyons and Duarte.
Dependent claims 2-5, 7-10, and 12-15 remain rejected at least based on their dependence from independent claims 1, 6, and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuyuno et al. (US 20110115737 A1) in view of Lyons et al. (US 20100257482 A1) and Duarte et al. (US 20090278806 A1).

As to claim 1, Fuyuno discloses a method, comprising:
providing a multi-screen device [para 0047, terminal] including:
a first screen [para 0047, first unit], the first screen including: a first touch sensitive display region of the first screen [para 0047, unit equipped with display screen, note screen communicates with touch panel accepting touch input]; a first gesture capture region of the first screen [para 0047, touch panel], wherein the first gesture capture region is within the first screen but separate from the first touch sensitive display region on the first screen [para 0008, 0047, attach touch panel to surface of display screen];
a second screen connected to the first screen by a hinge [para 0047, first and second units connected via hinge], the second screen including: a second touch sensitive display region of the second screen [para 0047, unit equipped with display screen, note screen communicates with touch panel accepting touch input]; a second gesture capture region of the second screen [para 0047, touch panel], wherein the second gesture capture region is within the second screen but separate from the second touch sensitive display region on the second screen [para 0008, 0047, attach touch panel to surface of display screen];
receiving, by the first gesture capture region, a drag gesture [Fig. 6, para 0047, 0067, first display receives drag gesture], the drag gesture indicating that a window is to be moved from a first touch sensitive display region to a second touch sensitive display region [Figs. 6-7, para 0067-0068, user drag gesture to move tab window from first to second screen], wherein the window is displaying active content for an application [Fig. 6, para 0066-0067, tab window displays site page data]; and
… animating, by [a] microprocessor [Fig. 2, para 0048, CPU], movement of the window from the first touch sensitive display region to the second touch sensitive display region … [Figs. 6-8, para 0067-0068, display dragged tab from first screen to second screen].
However, Fuyuno does not specifically disclose in response and prior to movement of the window to the second touch sensitive display region: determining, based on contents of the window, to enable a transition indicator; displaying, by a microprocessor, a movement of at least a portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, wherein the transition indicator is displayed as moving at substantially a same rate as a rate of 
Lyons discloses in response and prior to movement of [a] window to [a] second touch sensitive display region [Fig. 19, para 0050-0051, before moving selected item to another screen (see item may be a window in para 0053 and screens may be a touch screen in para 0032)]:
determining, based on contents of the window, to enable a transition indicator [Figs. 18-19, para 0050, display outline based on selected item, note outline indicates movement (read: transition) of selected item];
displaying, by a microprocessor [para 0029, microprocessor executes functions], a movement of at least a portion of the transition indicator from [a] first touch sensitive display region to the second touch sensitive display region [Figs. 18-20, para 0050-0051, move item outline from first screen to another screen (see that screens may be touch screens in para 0032)],
wherein the transition indicator is displayed as moving at substantially a same rate as a rate of movement for the drag gesture [Figs. 18-20, para 0050, user drag input moves cursor with item outline underneath],
wherein the transition indicator is a static image not previously displayed on any portion of the first touch sensitive display or the second touch sensitive display [Figs. 19-20, para 0035, 0050-0051, item outline shape is maintained (read: static) during user drag input, where outline is not displayed within the multi-screen system until user input selecting item occurs (read: is not previously displayed on any portion)] and representing the window during the drag operation while the window remains stationary [Figs. 10-12, 19-20, para 0039, 0050-0051, item outline indicates (read: representing) selected item during drag input (see item may be a window in para 0053), note that selected item does not move (read: remains stationary) until drop location is accepted], and
wherein the transition indicator is a same size and same shape to the window [Figs. 19-22, para 0050, one of ordinary skill would recognize that the dragged outline is in the shape of the selected item];
while displaying the movement of at least the portion of the transition indicator from the first touch sensitive display region to the second touch sensitive display region, continuing to display [] active content of the window on the first touch sensitive display region [Figs. 18-20, para 0050, display selected item on first screen while dragging outline onto second screen]; and
determining if the transition indicator has reached a predetermined point on the second touch sensitive screen [para 0050-0051, 0066, determine user selection of drop location on another screen for dragged item outline, where a drop location is any location within the display system where the selected item will be (read: predetermined) accepted];
in response to and based on determining the transition indicator has reached the predetermined point on the second touch sensitive screen [Fig. 20, para 0050-0051, drag outline to accepted drop location], animating, by the microprocessor, movement of the window from the first touch sensitive display region to the second touch sensitive display region [para 0050-0051, drop selected item at accepted drop location].
Fuyuno and Lyons are analogous art to the claimed invention because they are from a similar field of endeavor of graphical user interface systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Fuyuno and Lyons before him at the time the invention was made, to modify the movement of the 
One of ordinary skill in the art would be motivated to modify Fuyuno as described above to provide visual feedback so that a user can more easily find an exact destination location during a user operation [Lyons, para 0035-0036].
However, Fuyuno and Lyons do not specifically disclose wherein the first gesture capture region does not provide a display, and wherein the second gesture capture region does not provide a display.
Duarte discloses wherein the first gesture capture region does not provide a display [para 0040, gesture area does not function as display screen], and wherein the second gesture capture region does not provide a display [para 0040, gesture area does not function as display screen].
Fuyuno, Lyons, and Duarte are analogous art to the claimed invention because they are from a similar field of endeavor of graphical user interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Fuyuno, Lyons, and Duarte before him at the time the invention was made, to modify the gesture capture region as disclosed by Fuyuno and Lyons with the non-display gesture capture region as disclosed by Duarte with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fuyuno and Lyons as described above to provide access to a wide variety of commands; allow input of such commands in a simple, intuitive way; and provide a way to design a user interface that is simple and easy for beginners while allowing sophisticated users to access more complex features and to perform shortcuts [Duarte, para 0011, 0016].

As to claim 2, Fuyuno discloses the method of claim 1.
However, Fuyuno does not specifically disclose wherein the transition indicator moves along a path of travel of the window to a selected position to preview movement of the window.
Lyons discloses wherein the transition indicator moves along a path of travel of the window to [a] selected position to preview movement of the window [Figs. 18-20, para 0050, user drags item outline to accepted drop location to see where the item will be moved (read: preview movement of the window)].
Fuyuno and Lyons are analogous art to the claimed invention because they are from a similar field of endeavor of graphical user interface systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Fuyuno and Lyons before him at the time the invention was made, to modify the window movement as disclosed by Fuyuno with the transition indicator movement as disclosed by Lyons with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fuyuno as described above to provide visual feedback so that a user can more easily find an exact destination location during a user operation [Lyons, para 0035-0036].

As to claim 3, Fuyuno discloses the method of claim 1.
However, Fuyuno does not specifically disclose wherein the transition indicator is unable to receive or provide dynamic user input or output, respectively, wherein the transition indicator has an appearance different from the window, and wherein the transition indicator covers only part of the second touch-sensitive display region before the window is moved to cover fully the second touch-sensitive display region.
Lyons discloses:
wherein the transition indicator is unable to receive or provide dynamic user input [para 0050-0051, displayed item outline does not receive input outside cursor movement] or output [para 0050-0051, displayed item outline does not change during movement], respectively,
wherein the transition indicator has an appearance different from the window [Fig. 19, para 0050, outline item represents the selected item, note outline does not include selected item text as displayed in Figure 19], and
wherein the transition indicator covers only part of the second touch-sensitive display region before the window is moved to cover fully the second touch-sensitive display region [Figs. 18-20, para 0050-0051, display item outline at cursor location in another screen before accepting to drop the item at the cursor location in another screen, note the broadest reasonable interpretation of partly covering includes the item outline occupying any space on the screen and fully covering includes displaying the entire item at the drop location].
Fuyuno and Lyons are analogous art to the claimed invention because they are from a similar field of endeavor of graphical user interface systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Fuyuno and Lyons before him at the time the invention was made, to modify the touch-sensitive display region as disclosed by Fuyuno with the transition indicator as disclosed by Lyons with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fuyuno as described above to provide visual feedback so that a user can more easily find an exact destination location during a user operation [Lyons, para 0035-0036].

As to claim 4, Fuyuno discloses the method of claim 1.
However, Fuyuno does not specifically disclose wherein, when the drag gesture is received, the transition indicator is absent from a window stack associated with the first and second touch sensitive display regions, wherein the window and transition indicator are simultaneously in active display positions on the first and second touch sensitive display regions, respectively, prior to initiation of movement of the window, and wherein the transition indicator comprises a user configured color, pattern, design, or photograph.
Lyons discloses:
wherein, when [a] drag gesture is received, the transition indicator is absent from a window stack associated with the first and second touch sensitive display regions [para 0049, window layout hierarchy (read: window stack) does not change in response to item drag, note window hierarchy includes displayed windows],
wherein the window and transition indicator are simultaneously in active display positions on the first and second touch sensitive display regions, respectively, prior to initiation of movement of the window [Figs. 18-20, para 0050-0051, display selected item on first screen while dragging outline onto second screen before dropping selected item]
wherein the transition indicator comprises a [Figs. 18-20, para 0050-0051, outline item includes an outline of the selected item, note strikeout text indicates non-selected Markush group alternatives].
Fuyuno and Lyons are analogous art to the claimed invention because they are from a similar field of endeavor of graphical user interface systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Fuyuno and Lyons before him at the time the invention was made, to modify the window movement as disclosed by Fuyuno with the displayed transition indicator as disclosed by Lyons with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fuyuno as described above to provide visual feedback so that a user can more easily find an exact destination location during a user operation [Lyons, para 0035-0036].

As to claim 5, Fuyuno discloses the method of claim 1, wherein the window is controlled by a multi-screen application [Figs. 2-3, para 0049-0050, 0062, terminal includes function for controlling display screen operations, including displaying tab page data on both display screens].
However, Fuyuno does not specifically disclose wherein the transition indicator is a graphical affordance, and wherein the transition indicator, during movement from the first touch sensitive display region to the second touch sensitive display region, is non-responsive to a user command or request.
Lyons discloses:
wherein the transition indicator is a graphical affordance [Figs. 18-20, para 0050-0051, item outline indicates drop location for selected item, note broadest reasonable interpretation of graphical affordance includes any object property that indicates its purpose],
wherein the transition indicator, during movement from the first touch sensitive display region to the second touch sensitive display region, is non-responsive to a user command or request [Figs. 18-20, para 0050-0051, item outline does not change its displayed shape during movement].

One of ordinary skill in the art would be motivated to modify Fuyuno as described above to provide visual feedback so that a user can more easily find an exact destination location during a user operation [Lyons, para 0035-0036].

As to claim 6, Fuyuno, Lyons, and Duarte, combined at least for the reasons above, Fuyuno discloses a dual display communication device [para 0047, terminal with multiple units] comprising: a first screen, a second screen connected to the first screen by a hinge [para 0047, first and second units connected via hinge], a processor coupled with the first screen and the second screen [para 0048-0049, terminal includes CPU that controls display screens], and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform [para 0048, 0086, terminal includes memory storing programs controlled by control unit] limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 7-10 , Fuyuno, Lyons, and Duarte, combined at least for the reasons above, disclose the device of claim 6 comprising limitations substantially similar to those recited in claims 2-5, respectively, and are rejected under similar rationale.

As to claim 11, Fuyuno, Lyons, and Duarte, combined at least for the reasons above, Fuyuno discloses a non-transitory, computer-readable medium comprising a set of instructions which, when executed by a processor, causes the processor [para 0048, 0086, terminal includes memory storing programs controlled by control unit] to: provide a multi-screen device [para 0047, terminal with multiple units] including: a first screen and a second screen connected to the first screen by a hinge [para 0047, first and second units connected via hinge] comprising limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 12-15 , Fuyuno, Lyons, and Duarte, combined at least for the reasons above, disclose the non-transitory, computer-readable medium of claim 11comprising limitations substantially similar to those recited in claims 2-5, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al. (US 20120066624 A1) generally teaches controlling movement of a graphical user interface object from a start to a destination location across multiple displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Linda Huynh/
Examiner, Art Unit 2145